NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-SEP-2022
                                            07:46 AM
                                            Dkt. 27 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

          RAY MASAMI SHIRAKAWA, Plaintiff-Appellee, v.
 LORI LEI SHIRAKAWA nka LORI LEI KATAHARA, Defendant-Appellant.


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                     (CASE NO. 3DV131000163)


             ORDER APPROVING STIPULATION FOR DISMISSAL
         (By: Ginoza, Chief Judge, Nakasone and Chan, JJ.)
           Upon consideration of the Stipulation to Dismiss
Appeal, filed August 31, 2022, by Defendant-Appellant Lori Lei
Shirakawa nka Lori Lei Katahara, the papers in support, and the
record, it appears that (1) the appeal has been docketed and the
filing fees have been paid; (2) the parties stipulate to dismiss
the appeal and bear their own attorneys' fees and costs, under
Hawai#i Rules of Appellate Procedure Rule 42(b); and (3) the
stipulation is dated and signed by counsel for all parties
appearing in the appeal.
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed. The parties shall bear
their own attorneys' fees and costs.
           DATED: Honolulu, Hawai#i, September 27, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge